Citation Nr: 1823797	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-32 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington 



THE ISSUE

Whether the retroactive termination of the Veteran's additional disability compensation benefits for a dependent spouse effective July 1, 2011 which created a debt of $1,482.81, was proper.



ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from April 1982 to September 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The issue of entitlement to a waiver of the recovery of the overpayment in the amount of $1,482.81 has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACT

1.  The Veteran married R. in August 1988.

2.  The Veteran applied for VA disability compensation benefits in September 2002 and reported that she and R. were married.  

3.  In a February 2003 rating decision, the Veteran was granted VA compensation benefits at a combined 30 percent rate.  

4.  The Veteran was awarded additional benefits for a dependent spouse, R., and was told to notify VA if her marital status changed in February and April 2003 letters.

5.  In April 2011, the Veteran notified VA that she had separated from her spouse and then in September 2011, she reported that they had divorced in June 2011.  

6.  After the divorce, VA did not terminate the additional benefits that the Veteran was receiving for her dependent spouse; the Veteran continued to accept those payments.

7.  In February 2014, the RO retroactively terminated the Veteran's benefits for a dependent spouse from July 1, 2011.


CONCLUSION OF LAW

The retroactive termination of the Veteran's additional disability compensation benefits for a dependent spouse effective July 1, 2011, was proper.  38 U.S.C. § 5112 (2012); 38 C.F.R. § 3.501 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the VCAA.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012).  To implement the provisions of the law, VA promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  However, VCAA is inapplicable to claims such as the one decided herein.  See Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties, is not applicable to certain cases, pointing out that the statute at issue in such cases (Chapter 53) was not found in Title 38, United States Code, Chapter 51 (i.e. the laws changed by VCAA).  This case is analogous to the cases under the Barger directives.


Creation of the Debt

The Veteran married R. in August 1988.  She submitted a copy of their marriage certificate when she applied for VA disability compensation benefits in September 2002 and reported that she and R. were married.  

In a February 2003 rating decision, the Veteran was granted VA compensation benefits at a combined 30 percent rate.  The Veteran was informed that she had been awarded additional benefits for a dependent spouse, R., and was told to notify VA if her marital status changed in February and April 2003 letters and was furnished VA Forms 21-8764 which indicated that all such changes should be promptly reported.

In April 2011, the Veteran notified VA that she had separated from her spouse.  Subsequently, in September 2011, she reported that they had divorced in June 2011.  VA did not promptly remove R. from her compensation award.  In February 2014, the RO retroactively terminated the Veteran's benefits for a dependent spouse from July 1, 2011.

The law provides for the rates of disability compensation, and for payment of additional compensation for dependents of veterans who are at least 30 percent disabled.  38 U.S.C. §§ 1114(c), 1115, 1134, 1135.  The Veteran was, at all times relevant to this issue, rated at 30 percent for her service-connected disabilities.  An effective date of the award of any benefit or any increase therein by reason of marriage or the birth or adoption of a child shall be the date of such event if proof of such event is received by the Secretary within one year from the date of the marriage, birth, or adoption.  38 U.S.C. § 5110(n); 38 C.F.R. § 3.401(b).  Otherwise, the effective date is the date notice is received of the dependent's existence, if evidence is received within one year of VA request.  38 C.F.R. § 3.401(b).  The payment of monetary benefits based on an award or an increased award of compensation, dependency and indemnity compensation, or pension, may not be made to an individual for any period before the first day of the calendar month following the month in which the award or increased award became effective.  The term "award or increased award" means an original or reopened award or an award that is increased because of an added dependent, increase in disability or disability rating, or reduction in income.  38 U.S.C. § 5111(a), (d).  The Veteran's entitlement for her dependent spouse ended with their divorce.  

The Veteran maintains that she promptly informed VA of her marital status change, but VA did not promptly take the appropriate action to remove her spouse, R., from her award.  She asserts that she did not know the extra amount that she received for a dependent spouse and did not regularly monitor that income information.  She basically contends that there was sole administrative error because VA knew of the divorce, but did not terminate the additional benefits that she was paid for her spouse.  

The retroactive removal of R. created a debt of $1,482.81.  If the debt was the result solely of administrative error, the effective date of the reduction of benefits would be the date of the last payment based on this error; consequently, there would be no overpayment charged to the Veteran for the portion of the overpayment attributable to administrative error.  38 U.S.C. § 5112(b)(10); 38 C.F.R. §§ 3.500(b), 21.7635(q)(2); see Erickson v. West, 13 Vet. App. 495, 499 (2000).  However, where an erroneous award is based on an act of commission or omission by a payee or with the payee's knowledge, the effective date of the discontinuance of the erroneous payment is the date the award became erroneous, but not earlier than the date entitlement ceased.  Jordan v. Brown, 10 Vet. App. 171, 174 (1997). 

Thus, a finding of administrative error requires not only error on the part of VA, but that the beneficiary be unaware that the payments are erroneous.  38 U.S.C. §  5112(b)(2); 38 C.F.R. § 3.500(b).  If the claimant fails to provide full disclosure of facts or due to the amount of the overpayment should know an error has been made, yet accepts the payment, the overpayment will not be considered due to administrative error.  See VA Manual 22- 4, Part III, § 2.03.  An example when administrative error applies is when VA erroneously interprets the law to allow payment of greater benefits than the legislative intent.  Another example of when administrative error does not apply is when the claimant accepts an amount that is patently excessive.  Id. 

In this case, the Veteran told VA of her separation and divorce from her spouse in a timely manner.  Thus, it was error for VA not to remove R. from the Veteran's award.  However, the Veteran then continued to be paid for R. and to accept that additional award.  Thus, the Board finds that there was not sole administrative error in this case as the Veteran continued to accept the payments when she was not entitled to those payments.  Although she states that she did not know the extra amount she received for a spouse, when she notified VA of the divorce there was no change in the amount of her benefits at that time when she should have known that a decrease would occur and there was no inquiry from her regarding that matter.

As the Board finds that there was no sole administrative error, the retroactive termination of the additional dependency allowance that the Veteran was receiving for R. as her dependent spouse was proper.  To the extent that the issue of a request for a waiver of the debt at issue has been raised, it has been referred back to the AOJ for appropriate action.


ORDER

The retroactive termination of the Veteran's additional disability compensation benefits for a dependent spouse effective July 1, 2011, was proper, and the appeal is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


